DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23, 29, 31 objected to because of the following informalities:  These claims recite amounts of materials by percentages. The instant specification states that all formulation percentages are on a ‘by weight’ basis and therefore the claims are not indefinite. However, the claims should recite the percentages are by weight.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-10, 13, 20, and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a second part comprising at least one carbon Michael addition catalyst, 1% to 5% of at least one solvent, and 0.5% to 5% of at least one surfactant” and then states “wherein the at least one surfactant is included in at least one of the first part and the second part”. 
Claim 23 is indefinite because it is unclear whether the surfactant is intended to be in the second part as recited in the “a second part comprising…” section or whether it is in either the first part or second part as recited in the “wherein the at least…” section. This same issue is present in independent claims 29 and 31. Therefore, claim 23, 29, 31 and all dependent claims are indefinite. 
Claim 23 recites a process step of curing the formulation to produce a foam. This is indefinite because claim 23 fails to recite any component that forms a foam. The reaction of a Michael acceptor and Michael donor in the presence of a surfactant and catalyst does not result in a foam. Rather, the expansion of a blowing agent provides a foam. See the instant specification at ¶ 27, pg. 5, ¶ 62, pg. 16 which describe the formation of a foam due to the expansion of the blowing agent. As claim 23 fails to recite a blowing agent as described by the specification, it is unclear how a foam is formed. This same issue is present in claim 31. Therefore, claims 23, 31 and all dependent claims are indefinite.
Claims 23, 29, and 31 recite amounts of materials as a percentage. These amounts are indefinite because the claims do not recite with what the percentages are in relation to. For example, the amount of the multifunctional carbon Michael acceptor can be with respect to the total formulation or with respect to the first part. Therefore, claims 23, 29, 31 and all dependent claims are indefinite.
Claims 25-28 recite “at least one solvent that is a protic polar solvent and an aprotic polar solvent”. This is indefinite because it is unclear how a solvent can be both protic and aprotic. It is suggested that the claim be amended to recite wherein the first part has at least one first solvent that is a protic polar solvent and at least one second solvent that is an aprotic polar solvent.
Claim 31 recites a method of making a foam. However, claim 31 fails to recite any process steps by which a foam is made. Rather, the method includes (1) providing a package and (2) bursting the seal to create a mixture. Claim 31 is indefinite because it is unclear how a foam is made. Therefore, claim 31 and all dependent claims are indefinite.

Allowable Subject Matter
Claims 2, 4, 6-10, 13, 20, 23-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 23 recites a method of making a foam comprising providing a formulation comprising a first part comprising 50-90% of at least one multifunctional carbon Michael acceptor and 30-60% of at least one multifunctional carbon Michael donor and a second part comprising at least one carbon Michael addition catalyst, 1-5% of at least one solvent, and 0.5-5% of at least one solvent. Claims 2, 4, 6-10, 13, 20, 24-28 depend from claim 23 and thus contain the same limitations.
Claim 29 recites a package comprising a first compartment comprising a first part comprising 50-90% of at least one multifunctional carbon Michael acceptor and 30-60% of at least one multifunctional carbon Michael donor and a second compartment comprising a second part comprising at least one carbon Michael addition catalyst, 1-5% of at least one solvent, and 0.5-5% of at least one solvent. Claim 30 depends from claim 29 and thus contains the same limitations.
Claim 31 recites a method of making a foam comprising providing a package comprising a first compartment comprising a first part comprising 50-90% of at least one multifunctional carbon Michael acceptor and 30-60% of at least one multifunctional carbon Michael donor and a second compartment comprising a second part comprising at least one carbon Michael addition catalyst, 1-5% of at least one solvent, and 0.5-5% of at least one solvent. Claims 32-33 depend from claim 31 and thus contain the same limitations.
Relevant prior art includes Jin (US 2014/0343182), O’Leary (US 2008/0281006), Heuts (US 7,919,540), and Trumbo (US 9,359,471).
Jin teaches forming a polymer foam from a two component system comprising an A-side and a B-side, where the A-side component contains a multifunctional Michael acceptor and blowing agent, and the B-side contains a multifunctional Michael donor, surfactant, and blowing agent (abstract). The catalyst is present in either or both the A-side and B-side (¶ 62). Jin fails to teach a first part having both the Michael acceptor and Michael donor, and a second part having the Michael addition catalyst, surfactant, and solvent.
O’Leary teaches a one part spray foam. The foamable composition includes at least one Michael electron donor, at least one Michael electron acceptor, an encapsulated catalyst, and one or more blowing agents. See abstract.  O’Leary fails to teach a second part comprising a catalyst, solvent, and surfactant.
Huets teaches a foam comprising the reaction product of multifunctional acrylate with multifunctional acetoacetate compounds in the presence of a base and blowing agent (abstract). Huets teaches the multifunctional acrylate is combined with the acetoacetate and a solvent followed by addition of a base (catalyst) (col. 3, ln. 61-col. 4, ln. 12). Huets fails to teach the solvent is present as a second part with a solvent and surfactant.
Trumbo teaches forming foam compositions by reacting acetoacetate esters and multifunctional acrylates (abstract). Trumbo teaches the foam compositions are formed by combining the acetoacetates and acrylates in the presence of a base (catalyst) (col. 21, ln. 49-54). Trumbo teaches examples which use a two-part system where the acetoacetate and catalyst on a side A part and the acrylate is optionally added and where the side B part includes a diamine, surfactant and blowing agent (col. 28, ln. 1-ln. 27). Trumbo falls outside the scope of the claims because the side B part does not include a catalyst. Additionally, the amount of diacrylate added to the side A part is 0.40 g and the amount of acetoacetate is 50 g, which is equivalent to a percentage of at most 0.7wt% Michael acceptor, which is outside the instantly claimed range.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766